Exhibit 99.1 Talon International, Inc. Reports 2016 Fourth Quarter and Fiscal Year Financial Results LOS ANGELES, CA - March 2 7 , 2017 - Talon International, Inc. (OTCQB: TALN), a leading global supplier of zippers, apparel fasteners, trim and stretch technology products, reported financial results for the fourth quarter and fiscal year ended December 31, 2016. Full Year Financial Highlights ● Revenues were flat for 2016 versus the prior year as Trim sales continued to increase while Zipper sales declined ● Trim revenues posted a 13% increase versus the prior year ● Overall gross profit increased 8.3%, or $1.3 million versus the prior year ● Gross margins improved to 36.5% in 2016 from 33.7% in 2015, due to a more favorable product mix and operational cost improvements ● Income from operations increased $1.3 million over the prior year Recent News Highlights ● Talon announced it is “Unzipping LA Fashion Week” (LAFW) with the world’s longest zipper installation. At 3.1 miles in length, Talon is slated to join the Guinness Book of World Records ● A Talon Zipper Exhibit was held March 23-26 featuring the rarest vintage Talon zippers in the market, some of the hottest new garments using Talon zippers, and the World Records Longest Zipper Financial Results Revenues for the year ended December 31, 2016 were $48.3 million, reflecting a slight decrease of $93,000 or -0.2% as compared to the same period in 2015. Talon Zipper product sales for the year were $3.7 million lower, or 17.4%, than the same period in 2015 due to decreased sales within the mass market retailers and specialty retailers as compared to 2015. Talon Trim revenues, which consist primarily of sales to specialty retail branded customers, increased by $3.6 million, or 13.3%, compared to the same period in 2015, mainly due to new stretch technology programs and customers. Revenues for the fourth quarter ended December 31, 2016 were $11.7 million, down less than 1% from the same period in 2015. Fourth quarter 2016 included $3.7 million in Zipper revenues, up $0.3 million from the prior year, and $8.0 million in Trim revenues, a decrease of $0.4 million versus the same period in 2015. 2 | Page “We continued to make progress on our strategic initiatives in 2016,” stated Larry Dyne, Talon's Chief Executive Officer. “Though our revenues were flat versus the prior year, we produced higher margins and improved income from operations, as we hada more favorable product mix and worked to improve our operational costs. To remain focused on serving our customers, we’ve expanded geographically in order to locate near their manufacturing facilities, and are working closely with our specialty brand retail customers to offer Fit for Purpose items that meet our innovation and profitability standards. We continue to make significant investments in our product segments, particularly in the Trim business, as we experienced revenue growth and momentum this year.” Gross profit for the year ended December 31, 2016 was $17.6 million, or 36.5% of sales, compared to $16.3 million, or 33.7%, for the year ended December 31, 2015, an increase of $1.3 million. Gross profit for the quarter ended December 31, 2016 was $4.2 million, or 36.0%, compared to $4.3 million, or 36.6%, in the fourth quarter of 2015. The gross profit increase for the year is attributable to lower direct purchase costs and a shift into a greater revenue mix of higher-margin products. Operating expenses for the year ended December 31, 2016 were essentially flat from the prior year at $14.9 million. Operating expenses for the fourth quarter of 2016 were $3.8 million, which was $85,000 higher than the fourth quarter of 2015. Sales and marketing expenses for the year ended December 31, 2016 were $6.8 million, a $371,000 increase when compared to the same period in 2015. This was mainly due to additional compensation costs, increased facilities and related expenses, and an increase in new product development and marketing costs, offset by a decrease in travel and related costs. Sales and marketing expenses for the quarter ended December 31, 2016 were $1.8 million, as compared to $1.6 million for the fourth quarter of 2015. Income before income taxes for the year ended December 31, 2016 was $2.1 million compared to $773,000 for the same period in 2015. For the quarter ended December 31, 2016, operations reflected income before income taxes of $289,000 as compared to income before income taxes of $445,000 for the same quarter in 2015. Net income for the year ended December 31, 2016 was $1.0 million or $0.01 per share as compared to $511,000 or $0.01 per share for the year ended December 31, 2015. Net loss for the quarter ended December 31, 2016 was $33,000 or $0.00 per share as compared to net income of $312,000 or $0.00 per share for the quarter ended December 31, 2015. Total shareholders' equity increased to $7.5 million at December 31, 2016 compared to $6.2 million at December 31, 2015. 3| Page About Talon International, Inc. Talon International, Inc. is a major supplier of custom zippers and complete trim solutions including Tekfit ® stretch technology products to manufacturers of fashion apparel, specialty retailers, mass merchandisers, brand licensees and major retailers worldwide. Talon develops, manufactures and distributes custom zippers exclusively under its Talon ® brand (“The World’s Original Zipper Since 1893”); designs, develops, manufactures, and distributes complete apparel trim solutions and products including stretch technology products for specialty waistbands, shirt collars, and other items all under its trademark and world renowned brands, Talon ® and Tekfit ® to major apparel brands and retailers. Leading retailers worldwide recognize and use Talon products including VF Corporation, American Eagle, Abercrombie and Fitch, Polo Ralph Lauren, Kohl’s, JC Penney, FatFace, Victoria’s Secret, Wal-Mart, Phillips-Van Heusen, Levi Strauss & Co., Express and many others. The company is headquartered in the greater Los Angeles area, and has offices and facilities throughout the United States, United Kingdom, Hong Kong, China, Vietnam, India, Indonesia and Bangladesh. Forward Looking Statements This release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include, but are not limited to, the Company's views on market growth, changing trends in apparel retailing, new product introductions, expansion into new geographic markets, and the Company's ability to execute on its sales strategies, and are generally identified by phrases such as "thinks," "anticipates," "believes," "estimates," "expects," "intends," "plans," and similar words.Forward-looking statements are not guarantees of future performance and are inherently subject to uncertainties and other factors which could cause actual results to differ materially from the forward-looking statement.These statements are based upon, among other things, assumptions made by, and information currently available to, management, including management's own knowledge and assessment of the Company's industry, competition and capital requirements.These and other risks are more fully described in the Company's filings with the Securities and Exchange Commission including the Company's most recently filed Annual Report on Form 10-K and Quarterly Report on Form 10-Q, which should be read in conjunction herewith for a further discussion of important factors that could cause actual results to differ materially from those in the forward-looking statements. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Talon International, Inc.
